     Case 1:19-cv-01159-DAD-JLT Document 21 Filed 04/20/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD ANTHONY HURTADO,                         No. 1:19-cv-01159-DAD-JLT (HC)
12                       Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, GRANTING
14    M.E. SPEARMAN,                                   RESPONDENT’S MOTION TO DISMISS,
                                                       DENYING PETITION FOR WRIT OF
15                       Respondent.                   HABEAS CORPUS, AND DECLINING TO
                                                       ISSUE A CERTIFICATE OF
16                                                     APPEALABILITY
17                                                     (Doc. No. 19)
18

19

20          Petitioner Richard Anthony Hurtado is a state prisoner proceeding pro se and in forma

21   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1.)

22   The matter was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

23   Rule 302.

24          On February 18, 2020, the assigned magistrate judge issued findings and

25   recommendations recommending that respondent’s motion to dismiss the pending petition (Doc.

26   No. 13) be granted. (Doc. No. 19.) Specifically, the magistrate judge found that respondent was

27   correct in the assertion that the pending petition must be denied as an unauthorized second or

28   successive petition. (Id. at 1–2.) The findings and recommendations were served on petitioner
                                                      1
     Case 1:19-cv-01159-DAD-JLT Document 21 Filed 04/20/20 Page 2 of 3

 1   and contained notice that any objections thereto were to be filed within thirty (30) days after

 2   service. (Id. at 3.) To date, no objections to those findings and recommendations have been filed

 3   by petitioner.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 6   including petitioner’s objections, the court finds the findings and recommendations to be

 7   supported by the record and proper analysis.

 8          On March 23, 2020, petitioner filed with the court a “MOTION to STAY or for

 9   EXTENSION of TIME.” (Doc. No. 20.) Therein, petitioner “motions this Court to stay all the

10   proceedings pending an application for leave to file [a] second or successive petitioner.” (Id. at

11   1.) He argues that such an application is currently being brought in the Ninth Circuit. (Id.)

12   Petitioner’s motion will be denied because the court does not have jurisdiction over this matter

13   until he obtains authorization from the Ninth Circuit to file a successive petition. See 28 U.S.C. §

14   2244(b)(3)(A) (“Before a second or successive application permitted by this section is filed in the

15   district court, the applicant shall move in the appropriate court of appeals for an order authorizing

16   the district court to consider the application.”) (emphasis added). Because petitioner in this case

17   has made no showing that he has obtained prior leave from the Ninth Circuit to file a successive

18   petition, this court has no jurisdiction to consider his application for relief under 28 U.S.C. § 2254

19   and must deny the petition. Burton v. Stewart, 549 U.S. 147, 157 (2007).

20          Finally, a state prisoner seeking a writ of habeas corpus has no absolute entitlement to
21   appeal a district court’s denial of his petition, and an appeal is only allowed in certain

22   circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003). Specifically, the federal

23   rules governing habeas cases brought by state prisoners require a district court issuing an order

24   denying a habeas petition to either grant or deny therein a certificate of appealability. See Rules

25   Governing § 2254 Case, Rule 11(a). A judge shall grant a certificate of appealability “only if the

26   applicant has made a substantial showing of the denial of a constitutional right,” 28 U.S.C.
27   § 2253(c)(2), and the certificate must indicate which issues satisfy this standard, id. at (c)(3).

28   Where a petitioner’s constitutional claims have been rejected, “the showing required to satisfy
                                                         2
     Case 1:19-cv-01159-DAD-JLT Document 21 Filed 04/20/20 Page 3 of 3

 1   § 2253(c) is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find

 2   the district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

 3   McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made such a showing.

 4   Accordingly, a certificate of appealability will not be issued.

 5          For the reasons set forth above,

 6          1.      The February 18, 2020 findings and recommendations (Doc. No. 19) are adopted

 7                  in full;

 8          2.      Respondent’s motion to dismiss the petition (Doc. No. 13) is granted;

 9          3.      The petition for writ of habeas corpus (Doc. No. 1) is denied;

10          4.      Petitioner’s miscellaneous motion (Doc. No. 20) is denied;

11          5.      The Clerk of the Court is directed to close this case; and

12          6.      The court declines to issue a certificate of appealability.

13   IT IS SO ORDERED.
14
        Dated:     April 20, 2020
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
